Petition for writ of certiorari to the Court of Claims.
Writ of certiorari granted. Judgment of the Court of Claims in so far as it determined that the petitioner is not entitled to recover any sum in this action of and from the United States, affirmed, and the judgment of the. Court of Claims in favor of the United States upon its counterclaim modified by reducing the amount thereof to the sum of$126,202.15, plus the sum of $1,775.34, the costs allowed by that court, and the cause forthwith remanded to the Court of Claims to proceed accordingly, per stipulation of counsel, on motion of Solicitor General Mitchell, in that behalf.